Citation Nr: 0811671	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.Entitlement to service 
connection for chloracne.  

2. Entitlement to a compensable rating for bilateral hearing 
loss

3. Entitlement to service connection for chloracne. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and A. C.

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1968 to December 1970.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in June 2004, January 
2005 and September 2005, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 


FINDINGS OF FACT

1. Under the General Rating Formula for Mental Disorders, 
post -traumatic stress disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of the inability to 
perform occupational tasks, but does not produce occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as or the equivalent to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships; and the symptoms associated with the diagnosis 
of post-traumatic stress disorder under DSM-IV, but not 
listed under the General Rating Formula for Mental Disorders, 
do not more nearly approximate or equate to occupational and 
social impairment with reduced reliability and productivity 
under the General Rating Formula for Mental Disorders.  

2. Bilateral hearing loss is manifested by auditory acuity 
level I in the right ear and auditory acuity level I in the 
left ear.

3. Chloracne was not affirmatively shown during service, 
chloracne was not manifest to a compensable degree within one 
year of separation from service, and chloracne, first shown 
documented after service, is otherwise unrelated to an 
injury, disease, or event, including exposure to Agent 
Orange, during service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.7, 4.130, Diagnostic Code 9411 (2007).  

2. The criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2007).

3. Chloracne to include as due to exposure to Agent Orange 
was not incurred in or aggravated by service, and service 
connection for chloracne may not be presumed based on the 
one-year presumption for a disease associated with exposure 
to Agent Orange.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) 
(2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



The Claim for Increase for Post-traumatic Stress Disorder

The RO provided pre-adjudication, content-complying VCAA 
notice, including a PTSD questionnaire, by letter, dated in 
July 2003 on the underlying claim of service connection for 
post-traumatic stress disorder.  Where, as here, service 
connection has been granted and an initial rating has been 
assigned, the claim of service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.   And once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for post-traumatic stress disorder.  Dingess, 19 Vet. 
App. 473.  

The Claim for Increase for Hearing Loss 
The Claim of Service Connection for Chlorance


The RO provided pre-adjudication VCAA notice by letters, 
dated in May 2004 and April 2005.  The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence indicating an increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The veteran was asked to submit any 
evidence that would include that in his possession.  The 
notice included the provision for the effective date of the 
claim for increase. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable of the claim for increase for hearing loss and the 
effective date and degree of disability assignable for the 
claim of service connection for chloracne); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice did not include the degree 
of disability assignable for hearing loss and the Diagnostic 
Code for hearing loss under which the veteran is rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error does not 
affect the essential fairness of the adjudication of the 
claim for increase for hearing loss, the presumption of 
prejudicial error as to the content error in the VCAA notice 
is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).



To the extent that VCAA notice, pertaining to the degree of 
disability and the effective date for the claim of service 
connection for chloracne, was not provided, the notice was 
defective, but as the claim is denied no disability rating or 
effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records, VA records, and private records and had  afforded 
the veteran VA examinations on the claims for increase.  

While the RO did not conduct a medical inquiry in the form of 
a VA examination for the veteran's chloracne, there is no 
evidence that the disability may be presumed to be related to 
herbicide exposure during service or may be associated with 
an established injury or disease in service.  Under these 
circumstances, a medical examination with medical opinion is 
not required under 38 C.F.R. § 3.159(c)(4). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records contain no complaint, finding, 
history or treatment for chloracne.  Personnel records 
indicated the veteran left Vietnam on September 6, 1969.  

After service, private treatment records showed that in 
September 1971 the veteran was first treated for acne.  The 
records revealed the veteran was treated for various skin 
problems from the 1970s to the 1990s. 

Treatment records from the Vet Center in Fort Worth, TX, 
showed that from August 2002 to May 2004 the veteran was 
treated for depressed mood, employment problems, marital 
problems, poor concentration, flashback, nightmares, social 
isolation, irritability, sleep disturbance, hypervigilance, 
suicidal thoughts and other symptoms of post traumatic stress 
disorder.  

On mental evaluation in April 2003 at the Vet Center, the 
veteran's speech was fluent and mood was pleasant.  He 
indicated paranoia, appeared distrustful, reported short term 
memory loss and poor concentration.  The veteran was alert 
and oriented.  Insight and judgment were fair.  The veteran 
reported having had 90 jobs since separation from service and 
noted he was never fired from a job and got along with his 
supervisors and co-workers.  He described his household 
environment as chaotic and dysfunctional.  His relationship 
with his children was fair and living situation was adequate.  

On VA examination in September 2002 for post-traumatic stress 
disorder, the veteran reported being depressed and denied 
suicidal thoughts.  The examiner noted the veteran had 
trouble with abstract thinking, was oriented as to time, 
place and person.  He was able to organize his thoughts, 
express himself, affect was normal and mood was mildly down.  
There was no psychosis, delusions, hallucinations or 
organicity.  Memory and judgment were good, there was little 
insight.  The diagnosis was no psychiatric disorder.  

Private medical records show that in October 2004 the veteran 
reported post-traumatic stress disorder symptoms to include 
bad dreams, poor concentration, self isolation and problems 
with his wife.  

On VA examination in December 2004 for post-traumatic stress 
disorder, the veteran reported feeling hostile towards his 
current wife.  He has had several misdemeanors for domestic 
violence.  

The examiner noted the veteran reported practically all of 
the post traumatic stress disorder, which gave the impression 
that he learned this.  He talked about survival guilt, 
nightmares, sleep disturbance and hypervigilance.  The 
examiner noted the veteran had good contact with outside 
reality, was well oriented and his verbal skills were good.  
The diagnosis was mild post-traumatic stress disorder, 
somewhat chronic.  The veteran's GAF score was between 55 and 
60.  

The veteran's Form 9 Appeal received in August 2005, reported 
his wife observed panic attacks 3 to 4 times per month.  

In a statement received in October 2005, the veteran argued 
that chloracne may be manifested 20 years after exposure to a 
toxin.  

Private medical records dated in August 2005 indicated that a 
doctor who had retired provided the veteran with a diagnosis 
of chloracne.  The veteran apparently indicated he was 
treated for chloracne after returning from Vietnam.  

In February 2008, the veteran's private doctor indicated the 
veteran developed a skin disorder from exposure to chemicals 
during service in Vietnam.  

During his Board hearing in February 2008, the veteran 
testified that he has problems getting along with people and 
does not need to interact with others at his current job at 
Bell Helicopters.  He stated he has been employed there for 
the past 8 years.  He indicated that he previously worked at 
various places because he could not get along with himself 
and others.  

Claims for Increase

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Bilateral Hearing Loss

The Rating Schedule provides a table (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment, based on puretone thresholds and controlled 
speech discrimination (Maryland CNC) testing.  Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designations for hearing impairment of each ear.  38 
C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four. This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86 the rating may be based solely 
on puretone threshold testing. An exceptional pattern of 
hearing impairment occurs when the puretone thresholds in 
each of the four frequencies 1000, 2000, 3000, and 4000 Hertz 
are 55 decibels or greater or when the puretone threshold at 
1000 Hertz is 30 decibels or less, and the threshold at 2000 
Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

The record contains VA audiological evaluations, dated in 
July 2003 and May 2004.  There also is a private audiogram 
dated in June 2004.  

In July 2003, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 15, 25, 50, and 60, respectively; and in the 
LEFT ear 10, 20, 60, and 60, respectively.  The puretone 
threshold average in the right ear was 38 and the average in 
the left ear was 38.  Speech discrimination in the right ear 
was 96 percent and 96 percent in the left ear.

In April 2003, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 10, 30, 55, and 65, respectively; and in the 
LEFT ear 10, 25, 50 and 65, respectively.  The puretone 
threshold average in the right ear was 40 and the average in 
the left ear was 38.  Speech discrimination in the right ear 
was 96 percent and 92 percent in the left ear.

Applying the results to TABLE VI, the findings of the VA 
examinations in July 2003 and May 2004 yield a numerical 
designation of I for the right ear as the average puretone 
decibel loss of 38 and 40 is in the range of between 0 to 41 
average pure tone decibel loss, and the speech discrimination 
scores of 96 are in the range of between 92 and 100 percent 
speech discrimination.  For the left ear, the average 
puretone decibel loss of 38 is in the range of between 0 to 
41 average pure tone decibel loss, and the speech 
discrimination scores of 96 and 92 percent is in the range of 
between 92 and 100 percent speech discrimination, which 
yields a numerical designation of I.

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86.

For these reasons, the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder

Post-traumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 
9411.  The criteria for the next higher rating, 50 percent 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

Treatment records from the Vet Center showed that from May 
2002 to May 2004 the veteran described symptoms of 
depression, poor concentration, flashback, social isolation, 
irritability, sleep disturbance, paranoia, short term memory 
loss, hypervigilance and suicidal thoughts.  On VA 
examination in September 2002 he denied suicidal thoughts.  
On VA examination in December 2004, the veteran complained of 
nightmares, sleep disturbance and hypervigilance.  The 
diagnosis was mild post-traumatic stress disorder with a GAF 
score between 55 and 60.  

A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 50 percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity that determines the rating.  

As for the effect of the veteran's symptoms on work and 
family relations, the record shows that he has been employed 
by Bell Helicopters for the past 8 years.  His job doesn't 
require interaction with other people.  While the veteran 
appears to be socially withdrawn and has had numerous jobs 
since service, on mental evaluation in April 2003 he 
indicated he never had any specific problems with supervisors 
or co-workers.  As for family relations, the veteran has been 
hostile towards his wife and reported having several 
misdemeanors for domestic violence, however he evaluated his 
relationship with his children as fair.  

As for the effect of the veteran's symptoms on reduced 
reliability and productivity, his mental evaluation in April 
2003 at the Vet Center reported his complaints of short term 
memory problems, his insight and judgment were fair.  On VA 
examination in September 2002, the veteran had problems with 
abstract thinking.  On VA examinations in September 2002 and 
December 2004, the veteran was well oriented, verbal skills 
memory and judgment were good.  The examiner in December 2004 
provided a diagnosis of mild post-traumatic stress disorder 
with a GAF score between 55 and 60.  

Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity that are equivalent to the symptoms listed 
in the criteria for a 50 percent rating, namely, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Also most of the symptoms listed in the criteria for a 50 
percent rating are not demonstrated such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; disturbances of 
motivation and mood.  

For these reasons on the basis of the evidence of record, 
including GAF scores between 55 and 60, which were 
inconsistent with findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment and disturbances of 
motivation and mood, the Board finds that the effect of the 
symptomatology does not equate to or more nearly approximate 
the criteria for a 50 percent rating, that is occupational 
and social impairment with reduced reliability and 
productivity.  

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms have been not changed 
materially during the course of the appeal.  Taking into 
account all the evidence and for the above reasons, the 
preponderance of the evidence is against a rating higher than 
30 percent for post-traumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Claim for Service Connection for Chloracne

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to 
herbicide agents, including an herbicide commonly referred to 
as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between the exposure of humans to an herbicide agent 
and the occurrence of a disease in humans, the Secretary 
shall prescribe regulations providing that a presumption of 
service connection is warranted for that disease.  38 
U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides to include Agent 
Orange used in the Republic of Vietnam during the Vietnam era 
is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32,395 
(2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

Analysis

On the basis of the service medical records chloracne was not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that chloracne was noted during 
service, the principles of service connection pertaining to 
chroncity and continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

After service, a diagnosis of chloracne was first documented 
in August 2005.  As for service connection based on the 
initial documentation of the disability after service under 
38 C.F.R. § 3.303(d), there is no medical evidence of a 
causal association or causal link between chloracne and an 
established injury or disease of service origin.  To the 
extent that the veteran's private physician in February 2008, 
expressed an opinion that the veteran developed a skin 
disability from exposure to chemicals during the war, the 
physician did not identify which skin disability was due to 
the veteran's exposure to herbicides in Vietnam.  Thus the 
private opinion does not appear to be expressed in definitive 
terms.  The value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Additionally, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995). See also 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
For these reasons, the Board rejects the medical opinion as 
evidence of a nexus between the veteran's chloracne and 
service.  

As for the veteran's statement and testimony, relating his 
chloracne to his military service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
chloracne and his military service. 

The remaining question is whether chloracne is associated 
with the veteran's exposure to Agent Orange during his 
service in Vietnam.  

The veteran's personnel records indicate he left Vietnam on 
September 9, 1969.  Afterwards, the record shows the veteran 
was first treated for skin problems in September 1971, when 
he was diagnosed with acne.  Thus service connection for 
chloracne on a presumptive basis may not be granted as the 
first diagnosis of any acne disease was not within one year 
from the time when the veteran left Vietnam.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  


For these reasons, the preponderance of the evidence is 
against the claim of service connection for chloracne and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

A compensable rating for bilateral hearing loss is denied.

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.

Service connection for chloracne is denied.  




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


